DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one pressure sensor” as recited in claim 1, “an element having a venture nozzle and an element having a valve” as recited in claim 2, the “tank ventilation line” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shandong Fuyuan Power Euqipment Co LTD CN202431613 (hereinafter “Shandong”) in view of Tianjin Boxin Automobile Parts CN203337327 (hereinafter “Tianjin”).
Regarding claim 1, Shandong discloses an arrangement of a fluid-carrying element (inducer-1) directly or indirectly on a housing of a compressor (compressor casing-2), wherein the fluid-carrying element is fluidically connected to the compressor, the arrangement comprising: a separate detection line (guiding gutter-5) having a detection opening; at least one seal (blocking generation) to close the detection opening, which closes the detection opening in a desired assembly position;
However, Shandong fails to disclose at least one pressure sensor to detect a pressure in the detection line. Tianjin discloses at least one pressure sensor (pressure transducer) to detect a pressure in the detection line.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pressure transducer design of Tianjin into Shandong for the purpose of 
Regarding claim 2, Shandong in view of Tianjin disclose the arrangement according to claim 1.
Shandong further discloses the fluid-carrying element is an intake hood, an element having a Venturi nozzle and / or an element having a valve (inducer-1).
Regarding claim 3, Shandong in view of Tianjin disclose the arrangement according to claim 1.
Shandong further discloses the detection line (guiding gutter-5) is fluidically connected to a pressure pipe (connected to recycling pipe) disposed downstream of the compressor.
Regarding claim 4, Shandong in view of Tianjin disclose the arrangement according to claim 1.
Shandong further discloses in the housing (compressor casing-2) of the compressor, a passage (aisle-3) opening is provided which is fluidically connected to the detection opening (gutter-5) of the detection line, and wherein the at least seal (blocking generation) for closing closes the passage opening in the desired assembly position.
Regarding claim 5, Shandong discloses the arrangement according to claim 1.
However, Shandong fails to disclose a pin-like element is provided as the at least seal for closing, which engages in the detection opening or the passage opening. Tianjin discloses a pin-like element (test pin-2) is provided as the at least seal for closing, which engages in the detection opening or the passage opening. (Fig 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the test pin design of Tianjin into Shandong for the purpose of ensuring pressure 
Regarding claim 6, Shandong in view of Tianjin disclose the arrangement according to claim 1.
Shandong further discloses a double-walled line (sleeve-4) is provided, which comprises a first partial line and a second partial line, and wherein one of the two partial lines is the detection line (gutter-5).
Regarding claim 7, Shandong in view of Tianjin disclose the arrangement according to claim 1.
Shandong further discloses the double-walled line (sleeve-4) is a crankcase ventilation line and one of the two partial lines is provided for the flow through of blow-by gases.
Regarding claim 8, Shandong in view of Tianjin disclose the arrangement according to claim 6.
Shandong further discloses the double-walled line (sleeve-4) is a tank ventilation line and one of the two partial lines is provided for the flow through of tank gases.
Regarding claim 9, Shandong discloses the arrangement according to claim 1.
However, Shandong fails to disclose the pressure sensor is disposed in the pressure pipe downstream of the compressor and / or wherein the pressure sensor is disposed in an intake pipe upstream of the compressor. Tianjin discloses the pressure sensor (pressure transducer) is disposed in the pressure pipe downstream of the compressor and / or wherein the pressure sensor is disposed in an intake pipe upstream of the compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pressure transducer design of Tianjin into Shandong for the purpose of 
Regarding claim 10, Shandong in view of Tianjin disclose the arrangement according to claim 1.
Shandong further discloses the fluid-carrying element is made of plastic (inducer-1).

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855